Citation Nr: 1648328	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  12-30 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back disability. 

2.  Entitlement to service connection for residuals right hand fracture. 

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a left shoulder scar.

5.  Service connection for head scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (RO) Regional Office (RO) in St. Petersburg, Florida.  

In September 2015, the Veteran testified at a Board video conference hearing.  A transcript of the hearing is of record. 

The claim was previously remanded by the Board in January 2016.

The claim was processed using the Veterans Benefits Management System (VBMS) and Virtual VA system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran asserted via his hearing testimony and written statements that he has had residual pain ever since injuring back, right hand, left shoulder, and head in service.  He explained that while loading a truck during a bowling alley demolition in 1956, a hardwood section of the bowling alley floor fell on him injuring his left side.  He reported experiencing pain and residual problems ever since.  He also said he underwent surgery for his left shoulder and back in service at Chanute Air Force Base Hospital, in addition to undergoing multiple surgeries for his back after service.  Unfortunately, his service treatment records are unavailable for review and are presumed destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  See NPRC response information dated in January 2010. Accordingly, there is a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

In the January 2016 Board remand, the AOJ was requested to obtain in patient clinical records from the Chanute Air Force Base Hospital based on the Veteran's report that he had undergone back and left shoulder surgery in 1956.  Additional development requested included obtaining outstanding VA and private outpatient treatment records.  

In May 2016 a request for inpatient records for January 1956 to December 1956 yielded a negative response.  However, VA outpatient treatment records newly associated with the claim file consistently note that the Veteran underwent back and left shoulder surgery in service in 1957 rather than 1956.  Indeed, these records date from 2009 to the present and the history reported consistently notes reports of injury and history of surgeries in service in 1957.  While the Veteran may have testified his in-service surgery was in 1956 at the hearing, other evidence notes 1957 surgeries.  Given that the Veteran's service records are not available and there is a heightened duty to assist, the Board finds that to ensure due process, a request should be made for any in-patient records from the Chanute Air Force Base Hospital from 1957 for any surgeries the Veteran may have undergone.

The Veteran has not been afforded a VA examination for any of his claimed disabilities.  As noted, he has asserted he incurred back, left shoulder, right hand and head injuries in service.  The record contains pictures of the Veteran in service uniform with a cast on his right arm and hand.  The record also contains pictures of the Veteran in a hospital bed with his left shoulder, left hand and lower back bandaged.  See VBMS entry September 18, 2015.  While the hospital picture is not dated, the Veteran has testified the picture was taken during his time in service.  A layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  Thus, the Veteran is competent to report when the picture was taken as well as that he incurred various injuries in service.

Further, the Veteran has testified that he has had back, right hand and left shoulder problems since service and that he has a resulting scar on the head from his injuries in service.  He is competent to so state.  In addition, VA and private treatment records associated with the claim file show that the Veteran has been treated for and diagnosed with lumbar spondylosis with foraminal stenosis.  He has also had right hand surgery for trigger fingers.  Further, VA outpatient treatment records note that the Veteran has reported symptoms related to the bilateral rotator cuffs since 1957.  Also, the Veteran is competent to state he has a scar on his head.  Considering the above, the Board finds that the Veteran should be afforded VA examinations to determine any current lumbar, right hand, and shoulder disabilities and scar on the head, and to obtain an etiology opinion.  

Finally, October 2009 VA outpatient treatment records note that the Veteran was a new patient in the clinic.  The records note that he had not received treatment in a long time but did note that he was treated by Dr. Crumb about 10 years before.  Further, other VA outpatient treatment records note that the Veteran had pneumonia in February 2009 and that he was in Alabama at the time.  

As noted, VA outpatient treatment records from October 2009 to the present have been associated with the claim file.  However, given the above, it appears that there may be additional VA treatment records which predate those on file.  While the Veteran may have been establishing care in October 2009 at the Key Largo VA Medical Center, it is possible he was previously treated at another VA medical Center.  Indeed, it is unclear as to whether Dr. Crumb is a VA physician and whether his treatment for pneumonia in February 2009 in Alabama was at a VA medical center.  In order to ensure due process, the Veteran should be contacted for clarification as to where he has received treatment for his claimed disabilities within the VA system.  Any outstanding treatment records identified should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1. Make all attempts to obtain all separately stored inpatient medical records relevant to the Veteran from the Chanute Air Force Base Hospital in 1957.  If no such records are available, then a negative reply is requested.

2. Contact the Veteran and request that he identify all VA medical centers where he has received treatment for his claimed disabilities.  The Veteran should be specifically asked to identify the location of the treatment received by Dr. Crumb.  Any outstanding treatment records identified should be obtained and associated with the claim file.  All efforts to obtain any outstanding records should be clearly note din the claim file.

3. After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any lumbar, left shoulder, to include a scar, and right hand disability he may currently have.  The Veteran should also be examined for any scar on the head.  The claim file should be made available to the examiner.  After any and all appropriate tests are conducted and after an examination of the Veteran, the examiner should identify any and all disabilities of the lumbar spine, left shoulder, to include any scars, and the right hand, as well as any scars on the head.  For each disability identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disability was caused by or aggravated by the claimed in-service injuries in 1957, or whether such relationship is unlikely.  A complete rationale for any opinion rendered should be provided.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


